MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.00.
Our able State’s Attorney confesses error, and we agree. Motion to quash the information was made on the grounds that it was not based on a valid complaint. The complaint does not show that it was sworn to before an officer authorized to administer oaths.
A valid complaint is a prerequisite to a valid information. Carpenter v. State, 153 Texas Cr. Rep. 99, 218 S.W. 2d 207.
The judgment is reversed, and the prosecution is ordered dismissed.